Motion dismissed insofar as it seeks leave to appeal from so much of the order of the Appellate Division dated May 26, 1977 as affirmed an order of Family Court, New York County, denying a motion to vacate a prior order dated April 14, 1976 upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.
On the court’s own motion, appeal taken as of right from unanimous order of the Appellate Division dated May 26, 1977 dismissed, without costs, upon the ground it does not lie as of right; appeal taken as of right from order denying application *714for a stay dismissed, without costs, upon the ground it does not lie. (CPLR 5601.)
Motion for a stay, etc., dismissed as academic.